Nott, J.,
concurring:
I agree in the general principles of the decision j I dissent as to the measure of damages.
It seems clear to me that if the defendants hindered the manufacture of eighty engines, then they should pay the losses on eighty engines. The- reasoning to the contrary does not convince me that where a man suffers an average loss of $1,250 *362on eighty engines, paying him this average on fifteen of them will make him whole.
The rule of damages which I should^ lay down would be this: That the claimants should recover the difference in cost and value between eighty engines manufactured between the 21st of March, and the 21st November, 1864, and eighty engines manufactured between the 21st May and the' 31st December. This difference should be ascertained by finding for the engines sold at fixed prices the actual difference during the specific months wherein they were delivered and the specific months wherein they might have been delivered; and by finding for the engines sold at contingent prices, the actual loss suffered by the claimants through the actual reductions made to the purchasers.
LorinGt, J., did not hear the argument of the case, and took no part in its decision.